DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on August 19th, 2022, have been carefully considered.
	No claims have been amended, canceled, or added.
	Claims 1-17 are currently pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,831,674. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of U.S. Patent 10,831,674 contains every element of claims 1 and 9 of the instant application and as such anticipates claims 1 and 9 of the instant application.
Claim 2 of U.S. Patent 10,831,674 contains every element of claims 2 and 10 of the instant application and as such anticipates claims 2 and 10 of the instant application.
Claim 3 of U.S. Patent 10,831,674 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Claim 4 of U.S. Patent 10,831,674 contains every element of claims 4 and 11 of the instant application and as such anticipates claims 4 and 11 of the instant application.
Claim 5 of U.S. Patent 10,831,674 contains every element of claims 5 and 12 of the instant application and as such anticipates claims 5 and 12 of the instant application.
Claim 6 of U.S. Patent 10,831,674 contains every element of claims 6 and 13 of the instant application and as such anticipates claims 6 and 13 of the instant application.
Claim 7 of U.S. Patent 10,831,674 contains every element of claims 7 and 14 of the instant application and as such anticipates claims 7 and 14 of the instant application.
Claim 8 of U.S. Patent 10,831,674 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann et al. [US9,274,959] in view of Sharma et al. [US6,055,605] further in view of Dement et al. [US2005/0182912]. Habermann teaches handling virtual memory address synonyms in a multi-level cache hierarchy structure. Sharma teaches technique for reducing latency of inter-reference ordering using commit signals in a multiprocessor system having shared caches. Dement teaches method and effective to real address translation for a multi-threaded microprocessor.

Regarding claim 9 and 1, Habermann teaches a method of operating a primary processor cache [Habermann abstract “…first level, L1 cache…”] for a processor [Habermann figure 1, feature 101 “Processor”] with virtual memory support [Habermann column 1, line 26-27 “…virtual memory address synonyms…”] and multiple threads [Habermann column 8, lines 55-57 “…multi-core processor…”(The examiner has determined that a multi-core processor would imply multiple threads.)], wherein a logically indexed and logically tagged cache directory is used [Habermann column 3, lines 42-43 “…a cache directory entry format 301…”], and wherein an entry in the directory contains an absolute memory address in addition to a corresponding logical memory address [Habermann column 3, lines 65-66 “…virtual memory address corresponding to a physical memory address…”], each entry includes a valid bit for each thread that accesses each entry [Habermann column 3, lines 45-46 “…The cache directory entry format 301 includes address tag 303, status bits 305 that identify a coherency state for the corresponding cache line…”(The examiner has determined that coherency state would indicate valid or invalid.)] comprising:
Habermann teaches determining that a cache line is not present in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d) 119. The directory (L1d_dir_a) 153 detects a miss in step 403 and sends the request to the directory (L2i_dir) 130 of the second level instruction cache (L2i)…”]. 
Habermann fails to teach the above is accomplished by a first thread, However, Sharma does teach determining, by a first thread, that a cache line is not present in the primary cache [Sharma claim 2, “issuing a first memory reference operation to the system from the first thread for a data item in response to a cache miss at the shared cache…”]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habermann’s caching technique with Sharma’s first and second thread use of cache data for the benefit of improving the performance of a multiprocessor system by allowing the apparent competition of an operation over the actual completion [Sharma column 3, lines 59-60 “…improving performance of the multiprocessor system…”]. 
determining that the cache line is in a secondary cache [Habermann column 4, lines 6-9 “…If the requested cache-line is in the second level instruction cache (L2i) 115, both, the first level instruction cache (L1i) 121 and the first level data cache (L1d) 119 will fetch it from there…”]. 
in response to determining that the cache line is in the secondary cache, creating a new entry for the cache line in the primary cache [Habermann figure 4, feature 413 “Copying the fetched content into the requested L1 cache line”]; 
determining by a second thread that an entry for the cache line is present in the primary cache [Sharma claim 2, “generating a cache hit at the shared cache in response to a cache access for the data item by the second thread…”]; 
in response to determining that the entry for the cache line is present in the primary cache, determining that the cache line is not valid for the second thread [Habermann figure 4, feature 411 “Invalidating the sysnonym L1 cache line”];
executing a lookup to determine an address for the cache line in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d)]; 
determining that the address for the cache line and the entry are the same cache line [Habermann column 2, lines 26-29 “…A synonym of a requested cache line has the same physical address as the requested cache line, but is stored at a different cache index of the L1 cache than the index corresponding to the specified virtual address of the cache line…”]; 
Both Habermann and Sharma fail to explicitly teach in response to determining that the address and the entry are the same, setting the valid bit associated with the second thread to valid, and not invalidating the valid bit associated with other threads in the cache entry. However, Dement does teach in response to determining that the address and the entry are the same [Dement claim 3, most lines “…determining whether the EA matches an ERAT table entry; upon determining that the EA matches an ERAT table entry, determining whether the matching entry is marked valid for this thread…”], setting the valid bit associated with the second thread to valid [Dement paragraph 0038, last lines “…the thread valid indicator can be set for all threads that share the memory segment addressed by EA 120 the first time an entry for EA 120 is created in ERAT table 106…”] , and not invalidating the valid bit associated with other threads in the cache entry [Dement table 3 and paragraph 0059, middle lines “…ERAT controller 306 does so by indicating that entry 318 is valid for thread 302 as well as the threads for which it is currently valid…”], wherein the valid bit is independent of other valid bits in the cache entry [Dement table 3 (The examiner has determined that table 3 shows independent valid bits for all threads and that any thread can be valid or invalid while not affecting other threads.)].
Habermann, Sharma, and Dement are analogous art in that they all deal with cache memory systems.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habermann’s and Sharma’s cache memory with Dement’s teachings of per thread validity for the benefit of increasing the efficiency of translation tables by reducing the amount of entries needed by 50% compared to conventional translation systems [Dement paragraph 0034, middle lines “…The greatest increase in efficiency occurs when each thread has access to the same memory segment and is using the same set effective address mappings. In this scenario for a dual-read MPU, using the present invention results in a 50% reduction in ERAT table entries compared to the conventional system…”].

Regarding claims 10 and 2, as per the combination in claim 9, Habermann teaches the secondary cache is an L2 cache [Habermann column 2, line 38 “…L2 cache…”].

Regarding claim 3, as per the combination in claim 1, Habermann teaches the secondary cache is an L3 cache [Habermann column 2, lines 38 “…L3 cache…” and column 4, lines 13-14 “…for fetching contents of the synonym L1 cache line from the L3 cache...”(The examiner has determined it would have been obvious to replicate the above teachings of a cache technique between L1 and L2 with L1 and L3 or any such combination.)].

Regarding claims 11 and 4, as per the combination in claim 9, Habermann teaches creating the new entry overwrites a previous entry in the primary cache [Habermann column 1, line 58 “…copying the fetched contents to the second L1 cache line…”(The examiner has determined that the act of copying data overwrites previous data since cache data space is limited.)].

Regarding claims 12 and 5, as per the combination in claim 9, Habermann teaches creating the new entry copies the cache line from the secondary cache to the primary cache [Habermann column 1, line 58 “…copying the fetched contents to the second L1 cache line…”].

Regarding claims 13 and 6, as per the combination in claim 9, Sharma teaches creating sets the valid bit associated with the first thread in the cache line to on [Sharma column 14, lines 57-59 “…the Valid bit 1022 indicates whether the allocated entry is valid, thus denoting that this is a probe-type command with outstanding probe-acks…”].

Regarding claims 14 and 7, as per the combination in claim 9, Sharma teaches creating invalidates the valid bit associated with any other threads in the cache line [Sharma column 4, lines 30-33 “…the ordering point generates probes to invalidate any copies of the data at appropriate processors and/or to request forwarding of the data from the owner processor to the requesting processor…” The examiner has determined that it would have been obvious by the teachings of Sharma that only the ‘appropriate processors’ would be invalidated and that ‘other’ processors, i.e. ‘threads’, would not be changed since the other threads are not involved with the data in question. Therefore there is no reason to invalid the valid bit for completely unrelated threads. Furthermore the examiner has determined that the claim does not set out what the “other” threads are and therefore the examiner has given “other threads” the broadest reasonable interpretation to be threads of completely unrelated operations and therefore the proper operation of the memory system would be hindered by the invalidating of a valid bit of completely unrelated threads. The examiner suggests the applicant amends the claims to clarify what exactly the applicant intends by the term “other threads”.].

Regrading claim 17, as per claim 9, Habermann teaches determining that the cache line is in the secondary cache [Habermann column 4, lines 6-9 “…If the requested cache-line is in the second level instruction cache (L2i) 115, both, the first level instruction cache (L1i) 121 and the first level data cache (L1d) 119 will fetch it from there…”];

Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann et al. [US9,274,959] in view of Sharma et al. [US6,055,605] in view of Dement et al. [US2005/0182912] further in view of Cain III et al. [US2017/0091117]. Habermann teaches handling virtual memory address synonyms in a multi-level cache hierarchy structure. Sharma teaches technique for reducing latency of inter-reference ordering using commit signals in a multiprocessor system having shared caches. Dement teaches method and effective to real address translation for a multi-threaded microprocessor. Cain teaches method and apparatus for cache line deduplication via data matching.

Regarding claims 8 and 15-16, as per the combination in claim 1, Habermann teaches determining that the cache line is not in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d) 119. The directory (L1d_dir_a) 153 detects a miss in step 403 and sends the request to the directory (L2i_dir) 130 of the second level instruction cache (L2i)…”].
Habermann, Sharma, and Dement fail to explicitly teach based on a thread shared entry in the directory, and wherein the first thread has a thread private entry in the cache directory. However, Cain does teach based on a thread shared entry in the directory [Cain paragraph 0027, lines 1-3 “…the thread share permission tag 126 can be switchable from a "not shared" state to one or more "share permission" states…”], and wherein the first thread has a thread private entry in the cache directory [Cain Table 1 “Line Not Shared”]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Habermann, Sharma, and Dement with Cain for the benefit of lowering cost by improving the useful capacity of cache storage [Cain paragraph 0004, last lines “…Cache capacity can therefore be a compromise between performance and power/area cost…”].

Response to Arguments
Applicant's arguments filed August 19th, 2022, have been fully considered but they are not persuasive.
The applicant argues, on top of page 7, that the prior art Dement adds a new entry in the ERAT table to modify the valid bits for each tread. The examiner has determined that rewriting entries in TABLE 3 would be how the table is updated. Each new entry would be an update or modification of the existing entry. Dement also states in paragraph 0055, that the ERAT controller is used in various operations on the ERAT table such as “modifying existing ERAT table entries, writing new ERAT table entries, and invalidating ERAT table entries”. Dement states in 0038 that all threads are set to valid only for the first time an entry is created in ERAT table. Thus anytime after the first time would be a modification to the entry. Also given paragraph 0055 teachings the later updates would be modified in the table. Claim 3 states “setting a valid indicator marking this entry as valid for this thread also” which implies the entries can be modified. Paragraph 0061, clearly states the threads can be set to not valid for the appropriately invalidated threads, it does not mention requiring a new entry and thus is a modification of the existing entries.
The examiner has also determined that Dement reads on the claim limitations in question. The claims do not preclude Dement from reading on the claims merely because it adds a new entry to accomplish the teachings of the claims. Dement proves it was known in the art at the time the invention was filed to set valid bits in a second thread without invalidating other threads that have independent valid bits. The claims are silent in regard to whether or not the valid bits can be rewritten or added in a table as is argued by the applicant. The claims do not limit how the valid bits can be accomplished. The examiner suggests applicant amend the claims to clearly define what applicant intends the valid bits to be. The examiner maintains that the prior art, in combination, reads on the claims as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139